Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered April 26, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that a Trowbridge error was committed when a photograph of the lineup viewed by the complainant was received into evidence is without merit (see, People v Rawlings, 144 AD2d 500). The defendant’s other claims of improper bolstering are unpreserved for appellate review (see, CPL 470.05 [2]; People v Brown, 161 AD2d 777).
The defendant also contends that the prosecutor made improper comments during the course of summation and that the court’s charge was erroneous in several respects. None of these purported errors was objected to at trial and therefore these issues are not preserved for appellate review (see, CPL 470.05 [2]). We decline to reach the defendant’s claims in the exercise of our interest of justice jurisdiction. Kunzeman, J. P., Kooper, Harwood and O’Brien, JJ., concur.